                                                             ,------·~~-
                                         ... -•-.-·•---------ii
            Case 1:16-cr-00371-RA Document
                                      I ~D( 731
                                             -SI>\\Filed 03/08/19 Page 1 of 2
                                             l 1>0Cl'1E:\T
                                             1 EU·.CTRO~ICALLY          FILED
UNITED STATES DISTRICT COURT   DOC#:         I
SOUTHERN DISTRICT OF NEW YORK! I)\ Ir ~--,-u-:o-:-~---

 UNITED STATES OF AMERICA,                                                   Order of Restitution

                  V.                                                           S3 16 Cr. 371 (RA)

 JOHN GALANIS,

                             Defendant.


          Upon the application of the United States of America, by its attorney, Robert Khuzami,

Attorney for the United States, Acting Under Authority Conferred by 28 U.S.C. § 515, Rebecca

Mermelstein, Brendan F. Quigley, and Negar Tekeei, Assistant United States Attorneys, of

counsel; the presentence report; the Defendant's conviction on Counts One and Two of the above

referenced Indictment; and all other proceedings in this case, it is hereby ORDERED that:

          1. Amount of Restitution. JOHN GALANIS, the Defendant, shall pay restitution in the

total amount of $43,785,176 to the victims of the offenses charged in Counts One and Two. The

names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized

to send payments to the new address without further order of this Court.

          2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter

and related matters. Defendant's liability for restitution shall continue unabated until either the

Defendant has paid the full amount ofrestitution ordered herein, or every victim has been paid the

total amount of his loss from all the restitution paid by the Defendant and his co-defendants in this

matter.
          Case 1:16-cr-00371-RA Document 731 Filed 03/08/19 Page 2 of 2



       3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York
       March   -!-,
                 2019




                                              HONORABLE RONNIE ABRAMS
                                              UNITED STA TES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK




                                                 2
